USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 1 of 25


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

ASHLEY EGGL,                                 )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 1:18-CV-310
                                             )
CHOSEN HEALTHCARE, d/b/a                     )
NORTH RIDGE VILLAGE NURSING                  )
and REHABILITATION CENTER,                   )
                                             )
       Defendant.                            )

                                   OPINION AND ORDER

       This matter is before the Court on the motion for summary judgment filed by Defendant

Chosen Healthcare, d/b/a North Ridge Village Nursing and Rehabilitation Center (“NRV”) on

January 3, 2020 (ECF No. 23). Plaintiff Ashley Eggl filed a response in opposition on May 5,

2020 (ECF No. 40), and NRV filed its reply on June 16, 2020 (ECF No. 46).1 For the reasons set

forth below, the motion is GRANTED in part (as to Plaintiff’s Pregnancy Discrimination Act

claim), DENIED in part (as to Plaintiff’s FMLA claims), and DENIED AS MOOT in part (as to

Plaintiff’s post-employment retaliation claim).

                                        BACKGROUND

       Ashley Eggl filed this lawsuit against NRV, her former employer, alleging that NRV

discriminated against her in violation of Title VII, as amended by the Pregnancy Discrimination




       1
          The briefing schedule on the motion for summary judgment was extended numerous
times at the request of the parties for several reasons, including due to the impact of the COVID-
19 pandemic.
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 2 of 25


Act, and the Family and Medical Leave Act. Amended Complaint (ECF No. 16), p. 2.2 The

following facts are undisputed, except for a few immaterial ones, and taken verbatim from Eggl’s

Amended Complaint (which in turn is taken verbatim from her initial Charge of Discrimination):

       Plaintiff worked for Defendant as a CNA/healthcare provider from April 28, 2016
       up to October 17, 2017 at which time she was terminated. Plaintiff’s last day of
       work was October 4, 2017. Prior to her termination, Plaintiff was pregnant and her
       due date was October 9, 2017 (she did not deliver until October 11, 2017).
       Plaintiff filled out FMLA paperwork and provided it to Defendant on October 4,
       2017. The FMLA paperwork indicated that Plaintiff’s period of incapacity would
       be from October 9, 2017 through November 21, 2017. Around October 6, 2017,
       Plaintiff received a telephone call from Defendant’s HR representative who
       indicated that a resident and/or family member complained that Plaintiff had made
       the resident use a bed pan. Plaintiff replied that she and all CNA’s on third shift
       had that particular resident use a bed pan because she was so unstable and unable
       to bear weight. Plaintiff was suspended pending an investigation. This was about
       one week before Plaintiff was to deliver her baby and go on FMLA leave. Plaintiff
       was scheduled to work October 7, 8, and possibly the 9th–but she did not work
       because of the suspension. Plaintiff went into the Hospital on October 9, 2017 to
       be induced, and her baby was born on Wednesday October 11, 2017. Plaintiff
       received a phone call around October 13, 2017 indicating that she was to fax her
       short term disability (“STD”) paperwork and FMLA paperwork, and Plaintiff
       talked with the HR representative (Heather Willett) to get the fax number.
       Plaintiff made arrangements for her medical provider (Women’s Health
       Advantage) to fax all paper work to the employer. On October 17, 2017, Plaintiff
       was informed by Defendant that she was terminated. This was just six days after
       she had her baby and just days after she had arranged for STD and FMLA papers
       to be faxed to Defendant. The stated reasons for termination were alleged prior
       complaints from the resident about the bedpan–although Plaintiff was not aware
       of them–and Defendant also claimed that she was terminated for other vague
       violations of “state regulations[.”] When Plaintiff pressed what that meant,
       Defendant’s representative could not explain it. Plaintiff had never received any
       write ups or prior discipline regarding performance[.]


       2
         Eggl also asserted in her Amended Complaint that she was retaliated against after she
was fired, alleging that NRV interfered with her ability to obtain subsequent employment.
However, in her brief in opposition to summary judgment Eggl states: “After further review of
the Plaintiff’s evidence and claims of post termination retaliation, the Plaintiff has determined
she will not be [proceeding] further with that claim.” Plaintiff’s Memorandum in Opposition
(ECF No. 40), p. 18. Accordingly, NRV’s motion for summary judgment as to Eggl’s claim of
post-termination retaliation is DENIED as moot.

                                                 2
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 3 of 25


Amended Complaint, pp. 2-5. Based on these facts and allegations, Eggl claims that:

         Defendant’s stated reasons for terminating her were false, fictitious, and
         pretextual. Plaintiff contends that the real reasons for termination were because of
         her gender/sex (being female/pregnant) and her request for FMLA leave.
         Plaintiff’s termination was discriminatory and retaliatory for requesting her
         federal rights to time off of work for her pregnancy in violation of Title VII and
         the FMLA. Plaintiff’s termination further interfered with her receipt of FMLA
         benefits. Plaintiff claims that she has been retaliated against and that Defendant
         has interfered with her employment relationships.

Id., p. 5.3

         NRV includes in its brief in support of its motion a Statement of Undisputed Material

Facts, which adds a host of additional relevant facts and much more context. This recitation of

facts includes the following:

         Defendant hired Eggl as a CNA on April 28, 2016. Eggl’s duties included
         toileting and showering residents, and changing their clothing.

         On September 26, 2017, NRV received a Concern Report regarding Eggl. The
         Concern Report included several allegations of mistreatment, including but not
         limited to, failure to properly toilet the resident, leaving the resident naked in bed,
         leaving the resident on the bedside commode, and failing to timely respond to the
         resident’s call light.

         On October 6, 2017, NRV advised Eggl of the complaint against her. During this
         call, Eggl was advised she was suspended pending the conclusion of an


         3
          Eggl’s Amended Complaint contains an incorrect statement. She writes that “[a]fter the
filing of her initial Charge [of Discrimination], Plaintiff was terminated on or about October 17,
2018, and she filed an additional Charge of Discrimination . . . on or about October 10, 2018[.]”
Amended Complaint, pp. 1-2. So the record is clear, Eggl was terminated on October 17, 2017,
not 2018, and her first Charge of Discrimination was filed on December 4, 2017, about seven
weeks after she was fired. The reference to Eggl’s termination date was likely a scrivener’s error,
since it is undisputed that she was fired on October 17, 2017; the statement that she was fired
after filing her initial Charge is simply wrong. See Amended Complaint, Plaintiff’s Exh. A,
Charge of Discrimination dated December 4, 2017 (ECF No. 16-1). Eggl’s second Charge of
Discrimination was, as she states, filed on October 10, 2018. Id., Plaintiff’s Exh. C, Charge of
Discrimination (ECF No. 16-3). This second Charge is the one in which Eggl asserted her now
abandoned claim for post-termination retaliation (see footnote 2 above).

                                                    3
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 4 of 25


      investigation. It was NRV’s standard practice to suspend employees when an
      allegation of resident abuse was made. NRV investigated the Concern Report
      regarding Eggl. Eggl understood suspension pending investigation to be NRV’s
      normal response to a complaint of resident abuse.

      On October 6, 2017, NRV interviewed the resident’s daughter, the resident, and
      Eggl. The resident’s complaint asserted that Eggl became verbally abusive toward
      the resident regarding use of a bedpan, among other issues. Specifically, the
      resident complained that Eggl angrily told her to use the bedpan and that Eggl
      would not be returning to help her use the restroom again that night.

      On October 6, 2017, Kelly Agee, Assistant Director of Nursing, spoke with the
      resident’s daughter regarding the bedpan incident. Agee promptly notified NRV’s
      Human Resources Representative, Heather Willett, about the Concern Report. In
      accordance with the abuse and neglect policy, Willett immediately placed Eggl on
      suspension pending an investigation. Willett launched her investigation into the
      report of abuse made by the resident’s daughter on October 6, 2017. Willett and
      NRV’s Administrator, Mark Gephart, called the resident’s daughter. The
      resident’s daughter, consistent with her call with Agee, described the events
      surrounding her report of verbal abuse.

      Next Willett interviewed the resident. The resident explained to Willett she did
      not want to say anything about her mistreatment. She neither confirmed nor
      denied Eggl had subjected her to inappropriate treatment. Based on the resident’s
      body language and comments, Willett sensed that the allegations had merit, but
      that the resident was afraid of retaliation.

      Then Willett and Gephart called Eggl. They questioned Eggl about the allegations,
      which Eggl denied. Willett informed Eggl she was being suspended pending an
      investigation pursuant to company policy.

      Willett interviewed the resident for a second time on October 8, 2017. Willett
      informed the resident that the state required NRV to take appropriate action to
      investigate all allegations of abuse and neglect. The resident then confirmed that
      Eggl had been verbally abusive towards her. Based on its investigation, NRV
      understood that Eggl had become angry at the resident when the resident
      expressed a desire to use the restroom rather than a bedpan. NRV further
      understood, based on its investigation, that Eggl had told the resident she would
      not be returning to assist the resident with using the restroom again that night.

      Willett concluded that the evidence substantiated the allegations of residential
      abuse and recommended Eggl’s termination. Willett presented this information to
      the Director of Human Resources, Wendy Schippers. After Schippers reviewed


                                               4
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 5 of 25


       the relevant information, Heather Willett and Mark Gephart terminated Eggl’s
       employment on October 17, 2017.

       At that time, Steve Gyovia was the Director of Nursing. Eggl does not believe that
       Mr. Gyovia knew she was pregnant. Mark Gephart was the Facility Administrator
       at this time. Eggl does not believe Mr. Gephart knew she was pregnant. Wendy
       Schippers was the Director of Human Resources. Eggl does not believe Ms.
       Schippers knew she was pregnant.

       Eggl testified she asked Ms. Willett about FMLA paperwork around September
       20, 2017. She further testified that on October 4, 2017, she handed Heather Frost
       the FMLA paperwork. Ms. Frost was the Scheduler for North Ridge Village. On
       November 6, 2017, Eggl’s healthcare provider, Women’s Health Advantage,
       faxed Defendant a copy of Eggl’s completed FMLA paperwork. Eggl is unsure
       why this paperwork was sent on November 6, 2017. Eggl did not discuss with
       anyone the duration of her leave request.

       The articulated reason Eggl gave to support her contention that her termination
       was pretextual was simply that she was pregnant and going on FMLA leave. . . .

       Eggl testified that other CNAs on third shift had the complaining resident use a
       bedpan. Specifically, she alleged that Taylor, Marilyn, Christina, Melissa, Megan,
       Nichols, and Ashley all made the resident use the bedpan. Eggl never actually
       observed Taylor use a bedpan. Instead, she based this testimony on hearsay
       evidence. As for the other CNAs, Eggl testified she personally observed them use
       a bedpan.

Defendant’s Brief in Support (ECF No. 24), pp. 2-5 (internal citations to record omitted4).

                                   STANDARD OF REVIEW

       Federal Rule 56 states that a “court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(a). The Supreme Court has explained that “the burden on the



       4
         The omitted internal citations were to documents included in NRV’s Appendix in
support of its motion (ECF No. 25) and include: Eggl’s deposition (ECF No. 25-1); NRV’s
responses to Eggl’s discovery requests (ECF No. 25-2); and NRV’s internal investigation memo
(ECF No. 25-3), all of which the Court has reviewed, along with the Plaintiff’s Appendix (ECF
No. 39) filed with her response brief.

                                                 5
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 6 of 25


moving party may be discharged by ‘showing’–that is, pointing out to the district court–that there

is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). “‘If the moving party has properly supported his motion, the burden shifts

to the non-moving party to come forward with specific facts showing that there is a genuine issue

for trial.’” Simpson v. Gen. Dynamics Ordnance & Tactical Sys.-Simunition Operations, Inc.,

2019 WL 6912332, at *2 (N.D. Ind. Dec. 19, 2019) (quoting Spierer v. Rossman, 798 F.3d 502,

507 (7th Cir. 2015)). Within this context, the Court must construe all facts and reasonable

inferences from those facts in the light most favorable to the nonmoving party. Id. (citing Frakes

v. Peoria Sch. Dist. No. 150, 872 F.3d 545, 550 (7th Cir. 2017)). A court’s role in deciding a

motion for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a

trial.” Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994). Summary judgment is

not a substitute for a trial on the merits nor is it a vehicle for resolving factual disputes. Id.

Therefore, after drawing all reasonable inferences from the facts in favor of the non-movant, if

genuine doubts remain and a reasonable fact-finder could find for the party opposing the motion,

summary judgment is inappropriate. See Shields Enterprises, Inc. v. First Chicago Corp., 975

F.2d 1290, 1294 (7th Cir. 1992); Wolf v. City of Fitchburg, 870 F.2d 1327, 1330 (7th Cir. 1989).

If it is clear that a plaintiff will be unable to satisfy the legal requirements necessary to establish

his or her case, summary judgment is not only appropriate, but mandated. See Celotex, 477 U.S.

at 322; Ziliak v. AstraZeneca LP, 324 F.3d 518, 520 (7th Cir. 2003).




                                                   6
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 7 of 25


       “Summary judgment is a critical moment for a non-moving party. It must ‘respond to the

moving party’s properly-supported motion by identifying specific, admissible evidence showing

that there is a genuine dispute of material fact for trial.’” Johnson v. Advocate Health & Hosps.

Corp., 892 F.3d 887, 893-94 (7th Cir. 2018) (quoting Grant v. Trs. of Ind. Univ., 870 F.3d 562,

568 (7th Cir. 2017)). “Inferences supported only by speculation or conjecture will not suffice.”

Id. (citing Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 721-22 (7th Cir. 2018)). “Neither will the

mere scintilla of evidence.” Id. (citing Grant, 870 F.3d at 571).

       The Seventh Circuit in recent years has refined the summary judgment standard of review

in employment discrimination cases, explaining as follows:

       On top of the normal lattice of summary judgment demands, we must also apply
       the constructs of employment discrimination law. For years we have tangled with
       a “rat’s nest of surplus tests” in employment discrimination cases–struggling to
       pigeon hole evidence into the direct or indirect method with various overlaying
       requirements of “convincing mosaics” and circumstantial or direct evidence. Ortiz
       v. Werner Enters., Inc., 834 F.3d 760, 764-66 (7th Cir. 2016). Our Circuit has
       now clarified the singular question that matters in a discrimination case:
       “[W]hether the evidence would permit a reasonable factfinder to conclude that the
       plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the
       discharge or other adverse employment action.” Ortiz, 834 F.3d at 765. “Evidence
       must be considered as a whole, rather than asking whether any particular piece of
       evidence proves the case by itself. . . . Relevant evidence must be considered and
       irrelevant evidence disregarded.” Id.

Johnson, 892 F.3d at 893-94.

                                          DISCUSSION

       I. Pregnancy Discrimination Act Claim.

       Title VII prohibits discrimination on the basis of sex, including discrimination “on the

basis of pregnancy, childbirth, or related medical conditions.” 42 U.S.C. § 2000e(k). To prevail

on a claim under the PDA, a plaintiff must establish that her pregnancy was the reason for her


                                                  7
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 8 of 25


termination. As NRV points out, “Eggl has presented no direct evidence that she was terminated

based on her pregnancy[]” and so “she must proceed under the McDonnell-Douglas” burden-

shifting framework. Defendant’s Brief, p. 6 (citing McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973)).5 To establish a prima facie case under the PDA, “the burden is on plaintiff to

demonstrate that: (1) she was pregnant and her employer knew she was pregnant; (2) she was

performing her duties satisfactorily; (3) she suffered an adverse employment action; and (4)

similarly situated non-pregnant employees were treated more favorably).” Rollins v. Bon-Ton

Dep’t Stores, 2018 WL 4216822, at *2 (N.D. Ind. Sept. 4, 2018) (citing Silverman v. Bd. of Educ.

of City of Chi., 637 F.3d 729, 736 (7th Cir. 2011)). “If plaintiff establishes these elements, the

burden shifts to the defendant to provide a non-invidious reason for the adverse action. . . . If a

legitimate reason is produced, plaintiff must then prove that the reason was pretextual. . . .”

Martinez v. NW. Univ., 173 F.Supp.3d 777, 785 (N.D. Ill. 2016) (internal citations omitted).

       NRV insists that “Eggl’s claim fails under the first, second, and fourth prongs of the



       5
         In Ortiz v. Werner Enterprises, 834 F.3d 760 (7th Cir. 2016), the Seventh Circuit
“warned district courts not to split evidence into categories of ‘direct evidence’ and ‘indirect
evidence,’ but to instead evaluate the evidence as a whole to determine if it ‘would permit a
reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or other
proscribed factor caused the discharge or other adverse employment action.’” Lewis v. Wilkie,
909 F.3d 858, 866-67 (7th Cir. 2018) (quoting Ortiz, 834 F.3d 760, 764-65). The Ortiz decision,
though, “did not reject or alter the McDonnell Douglas burden-shifting framework . . . ; [it]
simply clarified that there are not separate classifications of evidence to be evaluated under
different standards, and [it] eliminated unhelpful surplus tests.” Id. (citing Ortiz, 834 F.3d at
766); also citing Ferrill v. Oak Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir.
2017) (“Nothing in Ortiz . . . displaced the burden-shifting analysis established in McDonnell
Douglas.”). Both parties utilize the burden-method in this case so the Court does likewise.




                                                  8
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 9 of 25


analysis.” Defendant’s Brief, p. 6. Her claim fails, according to NRV, because: 1) the decision

makers who terminated Eggl did not know she was pregnant; 2) she was not satisfactorily

performing her duties; and 3) she cannot point to any comparators not in her protected class who

were treated more favorably. Id., pp. 7-10. NRV insists that it fired Eggl for one reason and one

reason only: because of a substantiated report of resident abuse. NRV further contends that Eggl

presents no evidence to refute the company’s proffered reason for her termination. Id., pp. 10-11.

Based on the facts and evidence presented–or rather, the lack of evidence, as discussed

below–Eggl fails to establish the necessary elements of a prima facie case of pregnancy

discrimination, and that is fatal to her claim.

       NRV argues that “Eggl’s pregnancy discrimination claim fails the first prong of the

analysis as she has not shown that any decision-maker knew she was pregnant.” Id., p. 7.

Accordingly, her pregnancy discrimination claim is not viable since a “claim of pregnancy

discrimination ‘cannot be based on [a woman’s] being pregnant if [the employer] did not know

she was [pregnant].’” Id. (quoting Miller v. Am. Family Mut. Ins. Co., 203 F.3d 997, 1006 (7th

Cir. 2000)); see also, Griffin v. Sisters of Saint Francis, Inc., 489 F.3d 838, 844 (7th Cir. 2007)

(the initial prong of the prima facie case requires proof that the plaintiff was pregnant and that

the employer knew of the pregnancy).

       As NRV points out, Eggl presents no evidence that the decision makers who fired her

were aware of her pregnancy. NRV states that “[o]n October 17, 2017, Heather Willett and Mark

Gephart terminated Eggl’s employment. . . . Mark Gephart was the Facility Administrator at this

time. . . . Eggl does not believe Mr. Gephart knew she was pregnant. . . . Wendy Schippers was

the Director of Human Resources. Eggl does not believe Ms. Schippers knew she was pregnant. .


                                                  9
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 10 of 25


 . . Eggl has not identified any decision-maker regarding her termination that knew she was

 pregnant. Thus, her claim fails as a matter of law.” Id. In fact, Eggl testified as follows in her

 deposition:

         Q. Did you ever interact with Mark Gephart while you were employed [at NRV]?

         A. No.

         Q. Did Mark Gephart know you were pregnant?

         A. I don’t think so. Because I never ran into him, ever.

         Q. So I take it you have never spoken to Mark Gephart?

         A. No.

 Eggl Deposition (ECF No. 25-1, p. 19). As to Schippers, the second decision maker, Eggl

 testified as follows:

         Q. . . . Do you know if Wendy Schippers knew that you were pregnant?

         A. I want to say, no. But yes, because after the termination, she knew, I’m
         assuming. I don’t know if she was prior to that, because I never seen [sic] her. She
         was in Indianapolis. So I don’t–I don’t know.

 Id.

         According to NRV, because Gephart and Schippers were unaware of Eggl’s pregnancy,

 their decision to terminate her could not have violated the PDA and NRV is entitled to judgment

 as a matter of law on that claim.

         Eggl responds to this argument by insisting that even though the ultimate decision

 makers, Gephart and Schippers, were not aware of her pregnancy, they nonetheless wrongfully

 terminated her based on Willett’s bias. As Eggl states it, “[t]he evidence shows that Willett was

 fully aware of Eggl’s pregnancy at the time of the suspension and termination decisions as well.


                                                   10
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 11 of 25


 In September and October 2017 Eggl was also very large and visibly pregnant. Eggl talked to

 Willett about the pregnancy and her upcoming childbirth prior to her suspension or termination,

 and again on October 6th and October 9th.” Plaintiff’s Memorandum in Opposition (ECF No. 40),

 p. 5. Eggl insists that the ultimate decision makers–Schippers and Gephart–were manipulated by

 Willett into making a discriminatory termination decision. Eggl’s theory goes like this:

        [E]ven if hypothetically Shippers was not subjectively aware of the pregnancy
        before Eggl was terminated, there is still sufficient evidence to conclude that
        Willett, who did know of the pregnancy and request for FMLA leave for the child
        birth, . . . manipulated Schippers like a proverbial cat’s paw, to go along with the
        decision to terminate Eggl.

 Id., p. 6. According to Eggl:

        The evidence points directly to Willett’s input as the proximate cause of the
        termination decision. Willett is the only individual the Defendant identified as
        conducting an investigation into any allegations against Eggl[.] . . . It was also
        Willett that made the decision to suspend Eggl, and Willett was the only
        individual besides Schippers that participated in the termination decision.

 Id.6 The Court finds that Eggl’s “cat’s paw” theory fails, which in turn means she fails to

 establish the first element of her prima facie case for pregnancy discrimination and NRV is


        6
          It is undisputed that Mark Gephart also “participated,” at least to some extent, in Eggl’s
 termination and in the investigation that led up to it. Eggl conceded this in her deposition. Eggl
 Deposition, Defendant’s Exh. 1 (ECF No. 25-1), p. 23 (internal page number 83) (“And then
 October 17th, is when I talked to [Willett]–her and Mark Gephart. And they terminated me, over
 the phone.”); p. 27 (internal page numbers 98-99) (testifying that “. . . I got a call back, and it
 was–it was Heather Willett. And Heather Willett said that she had Mark Gephart in the room
 with her and I was on speaker phone, and they were sorry to do this, but . . . that they would have
 to terminate me.”). Eggl also does not dispute that on October 6, 2017, Gephart and Willett,
 together, called the family member who had lodged the Concern Report to discuss her
 allegations, or that Willett and Gephart, together, called Eggl on that same day to get her side of
 the story. See Defendant’s Exh. 3, Investigation Report (ECF No. 25-3), p. 2. While it is unclear
 whether Gephart was one of the ultimate decision makers along with Willett and Schippers, it is
 undisputed that he was involved in the investigation and participated in the phone call with
 Willett and Eggl when Eggl was fired. Regardless of his level of involvement, Eggl implicitly
 argues that he, like Schippers, was manipulated like a “cat’s paw” by Willett.

                                                  11
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 12 of 25


 entitled to summary judgment on that claim.

        As the Seventh Circuit has explained, a “cat’s paw” theory applies “‘when a biased

 subordinate who lacks decision-making power uses the formal decision-maker as a dupe in a

 deliberate scheme to trigger a discriminatory employment action.’” Robinson v. Perales, 894

 F.3d 818, 832 (7th Cir. 2018), reh’g denied (July 24, 2018) (quoting Woods v. City of Berwyn,

 803 F.3d 865, 867 (7th Cir. 2015)).7 The law is well established that to succeed on a cat’s paw

 theory, “[t]he plaintiff must provide ‘evidence that the biased subordinate actually harbored

 discriminatory animus against the victim of the subject employment action, and evidence that the

 biased subordinate’s scheme was the proximate cause of the adverse employment action.’” Id.

 (quoting Johnson v. Koppers, Inc., 726 F.3d 910, 914 (7th Cir. 2013)). A cat’s paw theory

 requires [the plaintiff] to show that [a biased supervisor] “‘actually harbored discriminatory

 animus against him.’” McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 370 (7th Cir.

 2019) (quoting Grant v. Trustees of Indiana Univ., 870 F.3d 562, 570 (7th Cir. 2017) (in turn

 quoting Nichols v. Michigan City Plant Planning Dept., 755 F.3d 594, 604 (7th Cir. 2014)).

 “[Plaintiff] must also show that [the biased supervisor’s] ‘input was a proximate cause’ of the

 adverse actions against him.” Id. Eggl fails to establish either of the two prongs of a cat’s paw

 theory. She presents no evidence at all to support her theory, which is based solely on

 assumptions, conjecture and conclusions.



        7
         “The name [cat’s paw theory] is based on an old fable in which a scheming monkey
 convinces an unwitting cat to fetch roasting chestnuts from a fire. The cat burns its paw and the
 monkey gets the chestnuts. In employment discrimination cases, the ‘cats paw’ is the unwitting
 manager . . . who is persuaded to act on another’s illegal bias.” Gonzalez v. Tape Case Ltd., 2018
 WL 3574754, at *3 (N.D. Ill. July 25, 2018).


                                                  12
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 13 of 25


        Eggl’s cat’s paw theory fails right out of the gate because she presents no evidence that

 Willett “actually harbored discriminatory animus” against her. Eggl presents no evidence of any

 comments, actions or conduct by Willett that even hint that Willett harbored animus against Eggl

 because Eggl was pregnant. In fact, Eggl does not even argue that Willett treated her any

 differently after learning that Eggl was pregnant, a fact that Willett was aware of for months

 given that the two women worked together regularly and Eggl was visibly pregnant for months

 before her termination. Since she cannot establish the first prong of a cat’s paw theory, Eggl’s

 argument fails as a matter of law.

        A review of other cases addressing the issue of discriminatory animus makes clear why

 Eggl’s cat’s paw theory is unavailing. In Johnson v. Koppers, Inc., the Seventh Circuit explained

 that “[i]n order to succeed under the cat’s paw theory, Johnson needs to show that O’Connell,

 motivated by discriminatory animus, concocted a false story about Johnson, and that O’Connell’s

 story was the proximate cause of Johnson’s termination.” Johnson, 726 F.3d 910, 915 (7th Cir.

 2013). The Court held that Johnson failed to muster sufficient evidence of O’Connell’s alleged

 discriminatory animus:

        Johnson argues that her claim should succeed under the cat’s paw theory because
        her co-worker, O’Connell, harbored discriminatory animus against her race and
        gender. As O’Connell had no power to terminate Johnson himself, Johnson argues
        that O’Connell falsely reported that she called him racial and gender-based slurs
        on one occasion and pushed him following a separate verbal altercation, in order
        to induce the plant manager to terminate Johnson's employment at Koppers.

        ...

        Even assuming O’Connell’s report was false, Johnson’s theory of “projection”
        fails because it requires a speculative inference as to O’Connell’s state of mind,
        which is unsupported by any other evidence pointing to the existence of
        discriminatory animus on O’Connell’s part. A false report by O’Connell, standing


                                                 13
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 14 of 25


        alone, is insufficient to establish discriminatory animus. While it is clear from the
        record that O’Connell and Johnson did not like each other, Johnson has provided
        no evidence to indicate that O’Connell’s animosity was motivated by
        discriminatory bias against her race or gender, and we are not required to draw
        inferences that “are supported by only speculation and conjecture.”

 Johnson, 726 F.3d at 914-15 (italics added). In Bordelon v. Bd. of Educ. of the City of Chicago,

 811 F.3d 984 (7th Cir. 2016), the appellate court held that the plaintiff “did not point to evidence

 ‘that the biased subordinate actually harbored discriminatory animus against the victim of the

 subject employment action,’ so the cat’s paw theory of liability cannot save his case from

 summary judgment.” Id. at 992 (quoting Johnson v. Koppers, 726 F.3d at 914). The Seventh

 Circuit noted that “[b]efore the district court–and on appeal–Bordelon relied on several pieces of

 circumstantial evidence that he claims give rise to an inference of Coates’s age discrimination.”

 Id. at 990. The Seventh Circuit affirmed the decision of the district court, concluding that the

 supervisor’s ambiguous statements about older workers were insufficient to establish that he

 harbored discriminatory animus as required in an age discrimination case. In Boston v. U.S. Steel

 Corp., 816 F.3d 455 (7th Cir. 2016), the Seventh Circuit explained as follows:

        According to Boston, Graham purposefully set her up to fail by withholding
        computer access, providing no more than thirteen days of training, and taking
        notes regarding Boston’s lack of progress. Boston testified that Graham made a
        direct comment to Boston regarding her filing of an EEOC complaint, stating:
        “I’m not going to train somebody so the next time that we . . . get laid off, I get
        laid off. I’m not training a union person for that. I don’t care what you filed.”
        Graham testified that [Graham] was non-union and salaried. Boston claims that
        Graham was angry that she had to train a union employee because, in 2008,
        Graham was laid off and replaced by a union employee.

        Nevertheless, even after drawing all reasonable inferences in Boston’s favor,
        Boston fails to meet her burden of proof to establish a basis for the application of
        cat’s paw theory to her Title VII and ADEA retaliation claims. Notwithstanding
        Graham’s stray remark, the evidence in the record as a whole is insufficient to
        show that Graham had a retaliatory motive or animus based on Boston’s filing of


                                                  14
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 15 of 25


         the October 2010 EEOC discrimination charge. Boston is not entitled to
         inferences supported only by speculation or conjecture.

 Boston v. U.S. Steel Corp., 816 F.3d at 466 (citing Harper v. C.R. England, Inc., 687 F.3d 297,

 306 (7th Cir. 2012) (explaining that a court’s favor toward the non-moving party does not extend

 to inferences supported by only speculation or conjecture)) (italics added).

         An examination of cases in which courts have found that the plaintiff did present

 sufficient circumstantial evidence of discriminatory animus also illustrates why Eggl’s theory

 falls short. In Taylor v. Cook Cty. Sheriff’s Office, 2020 WL 1042040, at *5 (N.D. Ill. Mar. 4,

 2020), the court determined that “Taylor has provided evidence of Ernst’s racial animus against

 him. Another . . . investigator . . . testified that Ernst used racial slurs against Taylor, that ‘Ernst

 used the N-word multiple times at Taylor’s residence and called him a ‘porch monkey,’ and that

 Ernst stated ‘we’re [going] to get this [N-word].’” . . . In addition, Taylor testified that on the day

 of his Merit Board hearing . . . Ernst threatened him, telling him to quit his job using a racial

 slur.” Id. In Chaney v. Plainfield Healthcare Ctr., 612 F.3d 908, 916 (7th Cir. 2010), the court

 held that a supervisor’s unusual decision to personally conduct an investigation into the

 plaintiff’s alleged misconduct and to ignore exculpatory evidence from the person who ordinarily

 conducted those investigations constituted circumstantial evidence of an unlawful motive. In

 Downing v. Abbott Labs., 2019 WL 4213229, at *11 (N.D. Ill. Sept. 5, 2019), the district court

 determined that “Downing has presented evidence that Farmakis treated the black managers less

 favorably than the white managers, made at least one racially charged comment, and relied on

 pretextual reasons for implementing performance management measures with respect to

 Downing. That combination of circumstances is sufficient to permit a jury to find that race was a



                                                    15
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 16 of 25


 motivating factor behind the [supervisor’s conduct].” Finally, in Scheidt v. Floor Covering

 Assocs., Inc., 2018 WL 4679582, at *11 (N.D. Ill. Sept. 28, 2018), the district court found that

 the plaintiff presented sufficient circumstantial evidence of discriminatory animus based on the

 following:

        . . . Plaintiff testified that sometime after she notified Defendant of her pregnancy
        she was moved to an office in which a vent from the bathroom released exhaust
        and fumes. . . . Plaintiff also testified that prior to becoming pregnant, she was
        friendly with Ms. Geskey–a manager at FCA–but that Ms. Geskey was not at all
        friendly towards Plaintiff after she became pregnant. . . . While these acts may not
        constitute an adverse employment action under the PDA, . . they may constitute
        circumstantial evidence of discriminatory animus. See Hitchcock v. Angel Corps,
        Inc., 718 F.3d 733, 741-42 (7th Cir. 2013) (holding that a “supervisor’s immediate
        change in treatment towards [plaintiff] after learning of her pregnancy” evidenced
        a discriminatory animus); Coleman v. Donahoe, 667 F.3d 835, 861 (7th Cir. 2012)
        (reversing summary judgment on retaliation claim based in part on evidence that
        plaintiff received “a new and unpleasant work assignment” within a month after
        complaints).

 Scheidt, 2018 WL 4679582, at *11.

        In the present case, Eggl presents no evidence whatsoever to establish, under her cat’s

 paw theory, that Willett “actually harbored discriminatory animus” against her–a necessary

 element of her claim. She does not allege that Willett made any derogatory comments about

 Eggl’s pregnancy or that Willett treated her differently after Eggl became pregnant. Instead, her

 theory is founded on speculation, conjecture and conclusions. The only allegation of animus that

 Eggl makes is to claim, without evidence, that when Willett interviewed the resident in question

 Willett engaged in “much leading and grilling” to get the resident to admit the abuse occurred.

 Eggl insists that “[b]ecause the resident failed to confirm any wrongdoing by Eggl in the first

 interview, and only indicated something occurred regarding bed pan use when pressured into

 saying that during the second interview with Willett, there is a genuine issue of material fact as


                                                 16
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 17 of 25


 to whether the Defendant ever actually substantiated any of the allegations against Eggl[.]”

 Plaintiff’s Reply, p. 9 (italics added); see also, id., p. 13 (“Only then, after much obvious leading

 and prodding from Willett,” did the resident concede that the allegations were true) (italics

 added). Eggl presents no evidence at all to support this contention–it is speculative, assumptive

 and conclusory all at the same time. While Eggl is entitled to have all reasonable inferences

 drawn in her favor, she “is not entitled to inferences supported only by speculation or

 conjecture.” Boston v. U.S. Steel Corp., 816 F.3d at 466. This is all the “evidence” Eggl musters

 regarding Willett’s alleged bias–her unsupported conclusion that Willett must have browbeat the

 resident into saying that Eggl was abusive to her. This is wholly insufficient to support her cat’s

 paw theory. Eggl presents no evidence that Willett treated her differently after Eggl became

 pregnant. She does not assert, for example, that Willett made derogatory comments, gave her

 unfavorable job assignments, or otherwise interfered with the terms or conditions of her

 employment. As stated, Eggl’s only allegation against Willett is that Willett, once she learned of

 the Concern Report, manipulated the situation to convince Schippers and Gephart that Eggl

 should be fired. And even then, Eggl presents no evidence that those actions, assuming they are

 true, were the result of discriminatory animus towards Eggl because of her pregnancy. Eggl

 simply makes a leap in logic, and asks the Court to make the same leap, by asserting without

 evidence that Willett harbored discriminatory animus and that the animus was due to Eggl’s

 pregnancy. Not only is her theory founded on conclusions and assumptions instead of evidence, it

 also “requires a speculative inference as to [Willett’s] state of mind, which is unsupported by any

 other evidence pointing to the existence of discriminatory animus on [Willett’s] part.” Johnson,

 726 F.3d at 914-15. Having failed to even raise a fact issue regarding discriminatory animus on


                                                  17
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 18 of 25


 Willett’s part, Eggl fails to establish the first element of a cat’s paw theory, which in turn means,

 as NRV argues, that she fails to establish the first prong of her PDA claim8, since the decision

 makers who terminated her were unaware that she was pregnant.

        NRV also contends that Eggl fails to meet the fourth prong of her prima facie case of

 pregnancy discrimination because she cannot point to similarly situated, non-pregnant employees

 who were treated more favorably, and the Court agrees. Eggl’s attempt to identify proper

 comparators fails because she is unable to identify any CNA who was not terminated after having

 been accused of abusive conduct. Instead, Eggl argues as follows:

        Eggl has identified at least three similarly situated coworkers, by name, that she
        witnessed using bed pans on the same resident who’s daughter reportedly
        complained about Eggl. Two of the similarly situated employees Eggl identified
        were, like Eggl, CNAs. None were pregnant at the time Eggl saw them use a bed
        pan with the resident, and none were fired by the Defendant.

 Plaintiff’s Brief in Opposition, p. 9. Eggl insists that this information results in “a reasonable

 inference . . . that the Defendant treated Eggl more harshly and less favorably as to bed pan use,

 than similarly-situated non-pregnant CNAs, because only the pregnant Eggl was suspended or

 terminated for bed pan use.” Id. This is all the evidence Eggl musters on this point: her

 contention that other, non-pregnant CNAs used bed pans for the same resident and were not

 disciplined or fired. The glaring problem with this argument is that it focuses only on the use of

 bed pans, while ignoring the undisputed fact that Eggl was the only one of those employees who

 was the subject of an abuse report lodged by a family member. In other words, Eggl claims that



        8
          Obviously, since Eggl has no evidence that Willett harbored discriminatory animus, she
 cannot establish the second element of her cat’s paw theory–that Willett’s animus was the
 proximate cause of her termination; and she must establish both to make her theory viable.
 Johnson v. Koppers, Inc., 726 F.3d 910, 914.

                                                   18
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 19 of 25


 the other employees are similarly situated because they also made the same resident use a bed

 pan on occasion. But Eggl was not accused of abuse for using a bed pan–she was allegedly

 abusive in the manner in which she did so and because of the remarks she allegedly made to the

 resident (as in telling the resident she would not come back to assist her). It is the abuse

 allegations, not simply the use of a bed pan, that resulted in Eggl’s termination, and she points to

 no similarly situated CNAs who, after having abuse allegations lodged against them, were not

 disciplined or terminated. Accordingly, she fails to establish the fourth prong of her prima facie

 case.

         Finally, NRV contends that Eggl cannot show that she was performing her job

 satisfactorily. Eggl responds by pointing out that before the Concern Report was lodged, she had

 received positive performance reviews, which is true. See Plaintiff’s Response, Exh. D (ECF No.

 39-4) (Plaintiff’s performance reviews dated July 7, 2016, and April 28, 2017). NRV doesn’t

 dispute that Eggl received these positive reviews, but maintains that Eggl was not performing her

 job satisfactorily because of the allegations of abuse. She may have been a stellar employee to

 that point, but NRV argues that the substantiated allegations of resident abuse automatically

 mean that Eggl was not performing satisfactorily. Stated another way, NRV argues that its

 proffered, non-discriminatory reason for firing Eggl renders her prior positive reviews irrelevant.

 It is well-established, and is the case here, that the issue of satisfactory performance often merges

 with the question of pretext. “Because Allstate’s proffered reason for Maxey’s termination was

 Maxey’s failure to perform his job satisfactorily, the analysis of that prong of his prima facie case

 ‘merges’ with the question of pretext.” Maxey v. Allstate Ins. Co., 2020 WL 868532, at *5 (N.D.

 Ill. Feb. 21, 2020) (citing Vaughn v. Vilsack, 715 F.3d 1001, 1007 (7th Cir. 2013)). As another


                                                  19
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 20 of 25


 district court explained:

        [W]hen a district court evaluates the question of whether an employee was
        meeting an employer’s legitimate employment expectations, the issue is not the
        employee’s past performance but “‘whether the employee was performing well at
        the time of [her] termination.’” Peele v. Country Mut. Ins. Co., 288 F.3d 319, 329
        (7th Cir. 2002) (quoting Karazanos v. Navistar Intern. Transp. Corp., 948 F.2d
        332, 336 (7th Cir. 1991)). Because GEO Group’s proffered reason for terminating
        Ms. Chaib is also the basis for its conclusion that she was not meeting
        employment expectations, the question of whether her performance was
        satisfactory merges with the inquiry into whether the stated reason was pretextual.

 Chaib v. GEO Grp., Inc., 92 F.Supp.3d 829, 837 (S.D. Ind. 2015), aff’d, 819 F.3d 337 (7th Cir.

 2016). Eggl points out that she received positive performance reviews prior to the time the

 Concern Report was lodged, but NRV argues that is immaterial, and that she was not meeting

 NRV’s performance standards when she committed what the company concluded, rightly or

 wrongly, were acts of resident mistreatment. But the Court need not delve into NRV’s proffered

 non-discriminatory reason for Eggl’s termination or the issue of pretext since she fails to

 establish the necessary elements of a prima facie case and, as a result, fails to shift the burden of

 proof to NRV to establish that its reason is worthy of credence. Vaughn v. Vilsack, 715 F.3d at

 1006 (only when a discrimination plaintiff can “establish all four elements” of a prima facie case

 does the burden shift to defendant to provide a legitimate explanation for the adverse action).

 For all of the reasons discussed, NRV is entitled to summary judgment on Eggl’s pregnancy

 discrimination claim.

        II. FMLA retaliation and interference claims.

        Eggl asserts two FMLA claims: retaliation and interference. “The difference between a

 retaliation and interference theory is that the first ‘requires proof of discriminatory or retaliatory

 intent while [an interference theory] requires only proof that the employer denied the employee


                                                   20
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 21 of 25


 his or her entitlements under the Act.’” Sorah v. New Horizons Home Healthcare Ltd. Liab. Co.,

 2018 WL 5830753, at *2 (N.D. Ind. Nov. 7, 2018) (quoting Shaffer v. Am. Medical Ass’n, 662

 F.3d 439, 443 (7th Cir. 2011)). As this Court explained in Hogan v. N. Indiana Pub. Serv. Co.,

 2020 WL 2735718, at *4-5 (N.D. Ind. May 26, 2020):

        There are two types of claims for violations under the FMLA: interference claims
        and retaliation claims. Cole v. Major Hosp., 2014 WL 6977296, at *4 (S.D. Ind.
        Dec. 5, 2014); 29 U.S.C. § 2615. . . . To prevail on an FMLA interference claim,
        Hogan must prove that: (1) she was eligible for FMLA protections, (2) NIPSCO
        was covered by the FMLA, (3) she was entitled to FMLA leave, (4) she provided
        sufficient notice of her intent to take leave, and (5) NIPSCO denied her FMLA
        benefits to which she was entitled. Guzman v. Brown Cnty., 884 F.3d 633, 638
        (7th Cir. 2018); Goelzer v. Sheboygan Cnty., Wisconsin, 604 F.3d 987, 993 (7th
        Cir. 2010).
        ...

        Employers are prohibited from wrongfully denying leave, but they are also
        prohibited from “interfering with” FMLA rights by “using the taking of FMLA
        leave as a negative factor in employment actions and discouraging an employee
        from using such leave.” Baer v. Wabash Ctr., Inc., 2016 WL 1610590, at *2 (N.D.
        Ind. Apr. 21, 2016) (quoting Preddie v. Bartholomew Consol. Sch. Corp., 799
        F.3d 806, 818 (7th Cir. 2015)).
        ...

        Turning to the FMLA retaliation claim, NIPSCO argues that Hogan’s complaint
        “belies her FMLA retaliation claim because, as Plaintiff alleges, NIPSCO
        terminated Hogan not in retaliation for submitting FMLA paperwork, but because
        it believed she falsified a Sick Leave Claim Form.” . . . This argument fails for the
        same reason its counterpart argument failed with the ADA claim. There is still a
        possibility that Hogan can prove NIPSCO retaliated against her for taking FMLA
        leave when it fired her. The fact finder will have to determine whether the real
        reason for her termination was falsifying the forms, or illegal action under the
        FMLA–that is not the court’s purview.

 Hogan, 2020 WL 2735718, at *4-5 (N.D. Ind. May 26, 2020). The circumstances and result are

 the same in this case.

        NRV’s argument in support of summary judgment on Eggl’s FMLA claims is singular



                                                 21
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 22 of 25


 and straightforward. NRV contends that “Eggl has failed to prove that NRV interfered with her

 FMLA request or retaliated against her for taking FMLA for the same reasons discussed with

 regard to her discrimination claim, i.e., Eggl was terminated based on a substantiated allegation

 of resident abuse.” Defendant’s Brief in Support, p. 2.

        NRV insists it is entitled to summary judgment as to Eggl’s FMLA interference claim

 because it had a legitimate, nondiscriminatory reason to fire her and “‘[a]n employer may fire an

 employee for poor performance if she would have been fired even absent her leave.’” Id., p. 12

 (quoting Baker v. Enter. Leasing Co. of Indianapolis, 2012 U.S. Dist. LEXIS 135331 (S.D. Ind.

 Sept. 21, 2012)). And NRV insists it is entitled to summary judgment as to Eggl’s FMLA

 retaliation claim for the same reason: “she cannot show that she was terminated as a result of

 [requesting FMLA leave]. Rather, . . . Eggl was terminated for a legitimate, non-discriminatory

 reason, i.e., a substantiated complaint of resident abuse.” Id., pp. 12-13.

        Eggl argues that the temporal proximity of events gives rise to a reasonable inference of

 discriminatory intent. Plaintiff’s Response, p. 17 (“there was suspicious timing between Eggl’s

 submission of her request for FMLA leave . . . and the decision to suspend and terminate her.”).

 As NRV acknowledges in its recitation of undisputed facts, Eggl testified in her deposition that

 she relayed her intent to take FMLA leave as early as September 20, 2017, and submitted at least

 some FMLA paperwork two weeks before she was fired:

        Eggl testified she asked Ms. Willett about FMLA paperwork around September
        20, 2017. She further testified that on October 4, 2017, she handed Heather Frost
        the FMLA paperwork. Ms. Frost was the Scheduler for North Ridge Village. On
        November 6, 2017, Eggl’s healthcare provider, Women’s Health Advantage,
        faxed Defendant a copy of Eggl’s completed FMLA paperwork.

 Defendant’s Brief in Support, pp. 4-5. The record shows, then, that Eggl inquired about FMLA


                                                  22
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 23 of 25


 leave about one week before the Concern Report was lodged, delivered FMLA paperwork to

 another NRV employee on October 4, was suspended on October 6, and was fired on October 17.

 While NRV acknowledges the unfavorable optics resulting from the proximity of Eggl’s request

 and her termination, it maintains that its proffered nondiscriminatory reason for firing Eggl

 negates any inference of suspicious timing. And while it is true, as NRV argues, that “‘temporal

 proximity alone is ‘rarely sufficient’ to establish causation[,]’” Defendant’s Reply, p. 4 (quoting

 Castro v. DeVry Univ., Inc., 786 F.3d 559, 565 (7th Cir. 2015)), it is also true, as Eggl argues,

 that “‘[o]cassionally . . . an adverse action comes so close on the heels of a protected act that an

 inference of causation is sensible[,]’” Plaintiff’s Brief in Opposition, p. 17 (quoting Loudermilk

 v. Best Pallett Co., LLC, 636 F.3d 312, 315 (7th Cir. 2011) (termination on the same day

 employee engaged in protected activity was sufficiently suspicious timing to create genuine issue

 of fact that the termination was unlawful retaliation[.]”)). Eggl notes that “‘[f]or an inference of

 causation to be drawn solely on the basis of a suspicious-timing argument, [courts] typically

 allow no more than a few days to elapse between the protected activity and the adverse action.’”

 Id. (quoting Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012)). Eggl stresses that “‘[t]he

 closer two events are, the more likely that the first caused the second.’” Id. (quoting Loudermilk,

 636 F.3d at 315). Eggl also cites to the cases of Casna v. City of Loves Park, 574 F.3d 420, 422-

 23 (7th Cir. 2009) (a one-day time period between the employee’s complaint and supervisor’s

 recommendation to fire was sufficient by itself to show causation), and McClendon v. Ind.

 Sugars Inc., 108 F.3d 789, 796-97 (7th Cir. 1997) (three-day time period between employee’s

 complaint and his discharge was sufficient timing to show causation). Id., pp. 17-18. As this

 Court has explained: “There may be an exception to this general rule when the adverse action


                                                  23
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 24 of 25


 occurs ‘on the heels of protected activity,’ [but] such a circumstance would be limited to matters

 occurring within days, or at most, weeks of each other.” Sturgill v. Schneider Elec., 2019 WL

 2423073, at *9 (N.D. Ind. June 10, 2019) (quoting Mobley v. Allstate Ins. Co., 531 F.3d 539, 549

 (7th Cir. 2008); Kidwell, 679 F.3d at 966 (“For an inference of causation to be drawn solely on

 the basis of a suspicious-timing argument, we typically allow no more than a few days to elapse

 between the protected activity and the adverse action.”)); see also, Magyar v. St. Joseph Reg’l

 Med. Ctr., 544 F.3d 766, 772 (7th Cir. 2008) (finding a nine-day interval sufficient to infer

 retaliation). The temporal proximity, however, must be “very close.” Clark Cty. Sch. Dist. v.

 Breeden, 532 U.S. 268, 273 (2001).

        In this case, the suspicious timing of Eggl’s protected activity and her termination gives

 rise to genuine issue regarding the reason for her discharge, which in turn gives rise to an issue of

 credibility. Stated another way, after examining the evidence as a whole, a jury could reasonably

 conclude that NRV interfered with Eggl’s rights under the FMLA and/or retaliated against her for

 requesting FMLA leave. To arrive at such a conclusion, though, a jury would have to determine

 whether NRV’s proffered nondiscriminatory reason for firing Eggl was legitimate–a

 determination that is beyond the purview of the Court. In this analysis, the veracity of the

 allegations in the Concern Report is irrelevant. The issue is whether NRV fired Eggl because it

 honestly believed the allegations had merit or because Eggl was seeking FMLA leave. NRV

 insists that “Eggl cannot show that NRV did not honestly believe its stated reason for terminating

 her employment.” Defendant’s Reply Brief, p. 5. That may be so, and the Court agrees that is the

 ultimate issue, but a jury will have to decide it. At this juncture the Court’s duty is to examine the

 evidence as a whole, including circumstantial evidence, draw all reasonable inferences in favor


                                                  24
USDC IN/ND case 1:18-cv-00310-WCL-SLC document 50 filed 07/20/20 page 25 of 25


 of Eggl, and determine whether a reasonable jury could find that Eggl was fired for exercising

 her rights under the FMLA. Applying that standard, the Court concludes that Eggl’s FMLA

 claims survive summary judgment.

                                         CONCLUSION

        For the reasons set forth above, the motion for summary judgment filed by Defendant

 North Ridge Village (ECF No. 23) is GRANTED in part (as to Plaintiff’s Pregnancy

 Discrimination Act claim), DENIED in part (as to Plaintiff’s FMLA claims), and DENIED AS

 MOOT in part (as to Plaintiff’s post-employment retaliation claim).


        Date: July 20, 2020.

                                                                            /s/ William C. Lee
                                                                            William C. Lee, Judge
                                                                               U.S. District Court
                                                                       Northern District of Indiana




                                                25
